PER CURIAM.
The plaintiff in error, Nicholas Billy, was convicted at the September, 1913, term of the county court of Stephens county on a charge of unlawfully conveying intoxicating liquor from one place in said county to another place therein, and his punishment fixed at a fine of fifty dollars and imprisonment in the county jail for a period of thirty days. A careful examination of the record discloses no error sufficient to justify a reversal. The judgment of the trial court is, therefore, affirmed.